J-S04019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                           IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellant

                       v.

CHRISTIAN VANCE JOY,

                            Appellee                        No. 860 MDA 2014


               Appeal from the PCRA Order entered May 16, 2014,
                in the Court of Common Pleas of Dauphin County,
              Criminal Division, at No(s): CP-22-CR-0005188-2009


BEFORE: BOWES, ALLEN, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                                FILED FEBRUARY 09, 2015

        In this appeal, the Commonwealth contends that the PCRA1 court

erred in granting Christian Vance Joy (“Appellee”) a new trial based on its

finding of ineffective assistance of counsel.

        In providing post-conviction relief on May 16, 2014, the PCRA court

provided no basis for its decision.            See, e.g., Commonwealth Brief at 8-9

(“[The PCRA court] issued a single-paragraph order on May 16, 2014,

stating that [Appellee’s] conviction is overturned based upon ineffective

assistance of counsel without facts or conclusions of law cited to in support

of this decision.”).     The Commonwealth appealed on May 19, 2014, and

____________________________________________


1
    Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46.



*Retired Senior Judge assigned to the Superior Court.
J-S04019-15



despite ordering the parties to comply with Pa.R.A.P. 1925(b), the PCRA

court filed an opinion, but, “As of the time of filing of [Appellee’s] brief,

neither [the Commonwealth] nor Appellee ha[d] received a copy of this

opinion to the best of Appellee’s knowledge.” Appellee’s Brief at 10. Upon

review, it appears that both parties had to prepare their appellate briefs

given this shortcoming.

        On January 13, 2015, this Court received the PCRA court’s Pa.R.A.P.

1925(a) opinion, dated January 9, 2015, as a supplemental record. Appellee

has asserted, “As neither Appellant nor Appellee received a copy the PCRA

Court’s Opinion, neither side has been prejudiced without it.”     Id. at 33.

However, Appellee also states, “Appellee asserts that an appropriate order

would be to direct the PCRA Court to make copies available to both Parties

and allow a limited briefing window to follow for them to address the

1925(a) opinion.”     Id.   Our review of the January 9, 2015 Rule 1925(a)

opinion indicates that “Distribution” of the opinion to the parties was

effectuated the same day, on January 9, 2015. PCRA Court Opinion, 1/9/15,

at 7.

        Given the foregoing, we remand this case to this Court’s prothonotary

to establish a new briefing schedule.        See Commonwealth v. Williams,

732 A.2d 1167, 1192 (Pa. 1999) (Castille, J., concurring) (explaining that

“Pa.R.A.P. 1925(a) fulfills an important policy consideration by providing the

parties . . . the legal basis for a judicial decision).




                                        -2-
J-S04019-15



     Case remanded for new briefing schedule to allow the parties to

address the PCRA court’s Pa.R.A.P. 1925(a) opinion.   Panel jurisdiction

retained.




                                -3-